Case 1:19-cv-00120-SWS-MLC Document 36 Filed 01/28/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF NEW MEXICO
Clerk’s Minutes
Before the Honorable Scott W. Skavdahl
Case No. CIV 19-120 SWS/MLC Date: 1/28/20
Title: ALLEN v, PEABODY NEW MEXICO SERVICES, LLC; WALT MURLOWSKI

Courtroom Clerk: J. Gonzales Court Reporter: Anne Bowline

Court in Session: 9:03 a.m. Court in Recess: 10:11 a.m.
10:22 a.m. 11:56 a.m,
1:17 p.m. 322) pth,
4:35 p.m. 5:22 p.m.

Interpreter:
Type of Hearing: Bench Trial

Total Court Time: 5 hours 33 minutes

Court’s Rulings/Disposition:

Attorney’s Present for Plaintiff(s) Attorney’s Present for Defendant(s):
David Jordan Jessica Thomas, Amelia Willis

Proceedings:

9:03 a.m. Court in session. Court announces parties. Walter Murlowski present at defense table.
Marshall Allen present at plaintiff table.

Counsel have no preliminary matters.

Mr. Jordan: Gives opening statement.

Ms. Willis: Gives opening statement.

Mr. Jordan: Calls Marshall Allen/SWORN — confirms exhibits 1, 2 and 3 are admitted.
Ms. Willis: No objection to exhibits 1, 2 and 3.

Court: Admits exhibits 1, 2 and 3.

Mr. Jordan: Conducts direct examination of Mr. Allen.
Case 1:19-cv-00120-SWS-MLC Document 36 Filed 01/28/20 Page 2 of 6

Court: Queries Mr. Allen.

Mr. Allen: Responds.

Mr. Jordan: Continues direct examination of Mr. Allen — moves to admit exhibit 4.
Ms. Willis: Objects to exhibit 4,

Mr. Jordan: Argues in support of admission of exhibit 4,

Court: Conditionally admits exhibit 4.

Mr, Jordan: Continues direct exudation of Mr. Allen.

10:11 a.m. Court in recess,

10:22 a.m. Court in session.

Ms, Willis: Conducts cross examination of Mr. Allen — moves to admit exhibit 14 medical
records from Tsehootooi Medical Center,

Mr. Jordan: Objects to admission of exhibit 14.

Court: Will be marked and used as impeachment document.

Ms. Willis: Continues cross examination of Mr. Allen — moves to admit exhibit 11,
Mr. Jordan: No objection.

Court: Admits exhibit 11.

Ms, Willis: Moves to admit exhibit 9.

Mr. Jordan: No objection.

Court: Admits exhibit 9.

Ms. Willis: Continues cross examination of Mr. Allen — moves to admit exhibit 13.
Court: No objections — admits exhibit 13.

Ms, Willis: Continues cross examination of Mr. Allen - moves to admit exhibit 12.
Court: No objections - admits exhibit 12,

Ms. Willis: Continues cross examination of Mr. Allen — moves to admit exhibit 10.
Court: No objections — admits exhibit 10.

Mr. Jordan: Conducts re-direct examination of Mr. Allen.

Court: Queries Mr. Allen.

Mr. Allen: Responds.
Case 1:19-cv-00120-SWS-MLC Document 36 Filed 01/28/20 Page 3 of 6

Mr. Jordan: Calls Juan Tena/Sworn — conducts direct examination of Mr. Tena.

Ms. Thomas: Conducts cross examination of Mr. Tena.

Mr. Jordan: Conducts re-direct examination of Mr. Tena.

Court: Queries Mr. Tena.

Mr. Tena: Responds.

Mr. Jordan: Rests.

11:56 a.m. Court in recess.

1:17 p.m. Court in session.

Ms. Willis: Calls Walter Murlowski/SWORN — conducts direct examination of Mr. Murlowski.
Mr, Jordan: Moves to admit defense exhibit 8.

Ms. Willis: No objection to exhibit 8 — moves to admit | and 7.

Court: Admits defense exhibits 1, 7 and 8.

Mr. Jordan: Conducts cross examination of Mr. Murlowski.

Court: Queries Mr. Murlowski.

Mr. Murlowski: Responds.

2:37 p.m. Court in recess.

2:54 p.m, Court in session.

Ms. Thomas: Calls Mick Derudder/Sworn — conducts direct examination of Mr, Derudder.
Mr. Jordan: No cross examination of Mr. Derudder.

Ms, Willis: Calls Marshall Allen/previously sworn— moves to admit to defense exhibit 2.
Court: No objection — admits defense exhibit 2.

Ms. Willis: Conducts direct examination of Mr. Allen — moves to admit defense exhibits 15 and
16,

Mr. Jordan: Conducts cross examination of Mr. Allen.

' Court: No objection - admits defense exhibits 15 and 16 are admitted.
Ms. Willis: Conducts re-direct of Mr. Allen — defense rests.

3:21 p.m. Court in recess.

4:35 p.m. Court in session.
Case 1:19-cv-00120-SWS-MLC Document 36 Filed 01/28/20 Page 4 of 6

Court: Reviewed defense exhibits 15 and 16 during break — takes judicial notice as to 1-888
phone number dialed after phone call to Mr. Murlowski.

Ms. Willis and Mr. Jordan stipulate to 1-888 number being Lincoln Financial.
Ms. Willis: Marks defense exhibit 17.

Court: Admits exhibit 17,

Mr. Jordan: Presents closing argument.

Ms. Willis: Presents closing argument.

Court: Queries Mr. Jordan.

Mr. Jordan: Responds — consents to dismissal of Mr. Murlowski .

Counsel stipulate to the dismissal of Mr. Murlowski.

5:22 p.m. Court in recess.
Case Title: Allen v. Peabody NM Services, LLC et al.

Case 1:19-cv-00120-SWS-MLC Document 36 Filed 01/28/20 Page 5 of 6

IN THE UNITED STATES DISTRICT COURT

Exhibit List

Case Number: CIV 19-120 SWS-MLC
Bench Trial Date: 1/28/20

Courtroom Clerk: J. Gonzales
Court Reporter: Anne Bowline

Interpreters:

Attorney(s) Present for Plaintiff: David Jordan

Attorney(s) Present for Defendant: Jessica Thomas, Amelia Willis

FOR THE DISTRICT OF NEW MEXICO

Before the Honorable Scott Skavdhal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plain. | Def. Date Admitted? Objection? Brief Description
No. No. Offered
1 1/28/20 x Physician Note dated 7/7/17
2 x Physician Note dated 12/12/18
3 : Physician Noted dated 12/17/18
4 (conditionally X Letter from Melonie
admitted by the Blancaneaux
Court)
9 x Employee direct deposit
records
10 x 2016 W-2
11 ~ Empire pay stubs
12 x 2017 W-2
13 x 2018 W-2
14 Xx Medical Records from
Tsehootsooi
] ¥ Peabody Employee
Guidebook
7 x Peabody Employee Status
Change Form
8 X Letter from Lincoln
Financial
2 x Peabody Handbook Receipt
Acknowledgement
15 x Cell phone records
16 x Cell Phone records

 

 
Case 1:19-cv-00120-SWS-MLC Document 36 Filed 01/28/20 Page 6 of 6

17 Color copy of 12/17/18
Physician note

 
